In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 15-465V
                                     Filed: July 29, 2016

*************************                                     UNPUBLISHED
DIMA SCHLOSS, as Next Friend of N.S., *
a minor,                              *
                                      *                       Special Master Hamilton-Fieldman
                 Petitioner,          *
                                      *
v.                                    *                       Attorneys’ Fees and Costs;
                                      *                       Reasonable Amount Requested
SECRETARY OF HEALTH                   *                       to which Respondent Does Not
AND HUMAN SERVICES,                   *                       Object.
                                      *
                 Respondent.          *
*************************

Scott W. Rooney, Nemes Rooney, P.C., Farmington Hills, MI, for Petitioner
Ryan Daniel Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On May 7, 2015, Dima Schloss (“Petitioner”), on behalf of her minor child, N.S., filed a
petition pursuant to the National Vaccine Injury Compensation Program. 2 Petitioner alleged that
N.S. developed juvenile idiopathic arthritis (“JIA”) as a result of receiving the measles-mumps-
rubella, varicella, and pneumococcal vaccines. On June 1, 2016, the undersigned issued a

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
decision, in accordance with the parties’ joint stipulation, which held that Petitioner was entitled
to an award.

        On July 14, 2016, Petitioner filed an unopposed application for attorneys’ fees and costs.
Petitioner requests compensation for $14,044.00 in attorneys’ fees and $1,656.40 in costs (of
which Petitioner bore $277.05). In total, Petitioner requests compensation in the amount of
$15,700.40.

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for fees and costs is reasonable. Correspondingly, the
undersigned hereby awards the amount of $15,423.35, in the form of a check made payable
jointly to Petitioner and Petitioner’s counsel, Scott W. Rooney, and the amount of $277.05,
in the form of a check made payable to Petitioner. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in accordance
herewith.3

       IT IS SO ORDERED.

                                                      /s/Lisa D. Hamilton-Fieldman
                                                      Lisa D. Hamilton-Fieldman
                                                      Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).